t c memo united_states tax_court rick e jacobsen petitioner v commissioner of internal revenue respondent docket no filed date rick e jacobsen pro_se richard c grosenick and mark krueger student for respondent memorandum findings_of_fact and opinion paris judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that he is not entitled to relief from joint_and_several_liability under sec_6015 c and f for and with respect to 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times federal_income_tax returns that he jointly filed with his former spouse tina lemmens petitioner seeks relief from those portions of the and tax_liabilities arising from income ms lemmens embezzled from her employer findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits are incorporated herein by this reference petitioner resided in wisconsin when he timely filed his petition petitioner and ms lemmens were married at all times during the years in issue in ms lemmens filed for divorce and on date their divorce became final 2the petition also sought relief from joint_and_several_liability for petitioner’s federal_income_tax liability however was discharged in his chapter bankruptcy case before the office of appeals final_determination was issued and he filed the petition in this case respondent filed a motion to dismiss for lack of jurisdiction as to tax_year that the court granted on date 3ms lemmens was arrested for embezzlement in date in date she was sentenced to incarceration and ordered to pay restitution of over dollar_figure in his petition petitioner requested innocent spouse relief for all of the liabilities for the years in issue at trial he conceded that he is seeking relief only from the liabilities and accuracy-related_penalties associated with the embezzlement income 4on date ms lemmens filed a notice of intervention on date she filed a motion to withdraw as intervenor which the court granted i background petitioner holds an associate’s degree but has no formal education in business accounting or finance in and petitioner was employed as a machine operator at a factory and on his days off he inspected properties for financial institutions and insurance_companies home inspection business petitioner’s 12-hour shifts days per month at his manufacturing job left him time to work on the home inspection business ms lemmens an accountant was employed at a local blood bank during the years in issue until her termination in early ms lemmens managed the family’s personal finances and those of the home inspection business before ms lemmens’ arrest petitioner never participated in managing the family finances he never reviewed bank or credit card statements or examined their personal or business finances petitioner relied on ms lemmens to handle the family finances because of her training as an accountant petitioner deposited his wages in a personal checking account at evergreen credit_union income from the home inspection business and ms lemmens’ 5petitioner performed interior inspections secured vacant properties and performed minor repairs for which he occasionally incurred expenses ms lemmens prepared the invoices for petitioner’s work and the reimbursement requests for his expenses wages were deposited in a joint account petitioner had access to at community first credit_union the home inspection business did not have a separate bank account clients’ checks were addressed directly to ms lemmens and she deposited them into the joint account petitioner periodically withdrew funds from the joint account to cover his everyday living_expenses in date ms lemmens was arrested for embezzling funds from her employer ms lemmens embezzled an estimated dollar_figure from her employer over several years including the years in issue during that time period no lavish expenditures were made--the couple did not pay off their mortgage petitioner continued to drive the same used car and certain utilities were disconnected at the marital home for nonpayment during the years in issue petitioner was completely unaware of ms lemmens’ embezzlement scheme until her arrest ms lemmens was subsequently convicted of her crimes in date and sentenced in date petitioner supported ms lemmens through the criminal proceedings and the first year of her incarceration their estrangement in 6ms lemmens’ duties at the blood bank included processing accounts_payable and issuing the requisite checks to venders ms lemmens embezzled the funds by drafting checks to herself or adding large amounts of money to her paychecks and categorizing the amounts as reimbursements notably the deposits of embezzled funds largely mirrored deposits of income from the home inspection business in quantity and amount however led her to file for divorce under the final divorce decree petitioner and ms lemmens are each legally obligated to pay one-half of the and tax_liabilities petitioner however alleges he intended to agree only to pay one- half of the tax_liabilities attributable to items other than the embezzlement income ii tax returns and deficiencies for petitioner gave ms lemmens his tax information she then gave his tax information along with her own to a paid preparer she hired to prepare the couple’s joint income_tax return return petitioner and ms lemmens reported adjusted_gross_income of dollar_figure including wage income of dollar_figure other income of dollar_figure and business income of dollar_figure petitioner and ms lemmens claimed itemized_deductions of dollar_figure of which dollar_figure was gambling_losses the return was filed before ms lemmens’ arrest in date petitioner did not see it before the paid preparer submitted it electronically to the internal_revenue_service irs for petitioner provided his and ms lemmens’ tax information to the same paid preparer who had prepared the return to prepare their joint income_tax return return the return reported adjusted_gross_income 7oneida casino’s records indicate ms lemmens had cash buy-ins totaling dollar_figure and petitioner had cash buy-ins totaling dollar_figure between and of dollar_figure including wage income of dollar_figure other income specifically labeled gambling winnings of dollar_figure and business income of dollar_figure the couple claimed itemized_deductions of dollar_figure the return was timely filed in date sometime after ms lemmens’ trial the returns for and were examined for both years some adjustments were attributable to the omitted embezzlement income and others were not petitioner seeks relief only from those items attributable to the omitted embezzlement income and associated accuracy- related penalties see supra note respondent proposed total net adjustments of dollar_figure for of which dollar_figure is attributable to the omitted embezzlement income this adjustment created a deficiency of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure for respondent proposed total net adjustments of dollar_figure for of which dollar_figure is attributable to the omitted embezzlement income this adjustment created a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for iii petitioner’s request for administrative relief on date petitioner submitted to the irs form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for the years in issue petitioner reported total monthly income of dollar_figure consisting of wages of dollar_figure and veterans disability payments of dollar_figure petitioner reported total monthly expenses of dollar_figure on date respondent made a preliminary determination that petitioner was entitled to full relief for the years in issue under sec_6015 on date ms lemmens was notified of the preliminary decision and filed a statement of disagreement with respondent respondent’s office of appeals reconsidered petitioner’s request and made a final_determination that petitioner was ineligible for relief for the years in issue under sec_6015 c and f petitioner and ms lemmens’ divorce proceedings and petitioner’s claim for relief from joint_and_several_liability were pending at the same time on date petitioner signed the divorce agreement after ms lemmens had appealed respondent’s preliminary determination granting petitioner relief but before respondent had made a final_determination denying relief petitioner and ms lemmens’ divorce agreement stated that petitioner and ms lemmens each agreed to pay one-half of the and tax_liabilities including the liabilities arising from the embezzlement income petitioner claims he agreed to pay one-half of the outstanding liabilities that did not include any portion of the liabilities arising from the embezzlement income petitioner is a disabled veteran who continues to suffer from posttraumatic stress disorder ptsd as a result of ms lemmens’ arrest and conviction the divorce and his financial problems petitioner suffered a mental breakdown as of the time of trial petitioner was recovering from his mental health problems through medication and participation in a ptsd treatment program at a veterans hospital petitioner has had four jobs and moved three times since filing his initial claim for relief as of the time of trial petitioner was employed at a food packaging company earning dollar_figure per year opinion generally married taxpayers may file joint federal_income_tax returns with their spouses if they elect to do so sec_6013 sec_6013 provides that if a joint_return is filed each spouse is jointly and severally liable for the entire tax due for that year a requesting spouse may be relieved from joint_and_several_liability under sec_6015 however if certain conditions are met sec_6015 provides three potential avenues to relief under subsections b c and f a requesting spouse who satisfies the conditions of sec_6015 may be relieved of liability from an understatement_of_tax attributable to the other spouse similarly a requesting spouse who satisfies the conditions of sec_6015 may have his or her liability for a deficiency limited to the portion of the deficiency allocated to him or her under sec_6015 finally the requesting spouse may be granted relief from any unpaid tax or any deficiency if relief is not available under sec_6015 or c and it would be inequitable to hold the requesting spouse liable sec_6015 the court may determine whether petitioner is eligible for relief under sec_6015 c or f for the years in issue i relief under sec_6015 sec_6015 provides that a requesting spouse shall be relieved of joint_and_several_liability for a particular year if each of the following requirements is met a a joint_return was filed for the year in issue b the return contains an understatement attributable to an erroneous item of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know of the understatement d it is inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse’s claim for relief is timely failure to meet a single one of these requirements precludes relief under sec_6015 119_tc_306 aff’d 101_fedappx_34 6th cir respondent does not dispute that petitioner filed joint returns with ms lemmens for and or that petitioner’s request was timely respondent also concedes that the embezzlement income is wholly attributable to ms lemmens respondent argues however that petitioner has not satisfied the requirements of subparagraphs c and d of sec_6015 therefore petitioner bears the burden of establishing that he did not know or have reason to know of the understatements when the and returns were signed and that it is inequitable to hold him liable for the deficiencies attributable to the understatements a sec_6015 under sec_6015 the requesting spouse must establish that in signing the return he or she did not know and did not have reason to know the return contained an understatement although petitioner did not physically sign the or return he tacitly consented to the electronic_filing of each return see supra pp therefore his knowledge or lack thereof may be determined as of the date the returns were filed see reilly-casey v commissioner tcmemo_2013_292 at citing reifler v commissioner tcmemo_2013_258 at explaining the tacit_consent_rule a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonable person in similar circumstances would have known of the understatement sec_1_6015-2 income_tax regs under certain circumstances however a requesting spouse may receive partial relief if he or she satisfies every requirement except the knowledge requirement of sec_6015 see sec_6015 partial relief is available only if the requesting spouse establishes he or she did not know or had no reason to know the full extent of the understatement id in such a case the requesting spouse may be relieved only from liability attributable to the portion of the understatement of which he or she lacked knowledge actual knowledge all the facts and circumstances must be considered when determining whether a requesting spouse had actual knowledge of an understatement sec_1_6015-3 income_tax regs factors indicative of actual knowledge include deliberate efforts by the requesting spouse to avoid learning about an erroneous item and joint_ownership of the property that resulted in the erroneous item id further in omitted income cases actual knowledge includes knowledge of the receipt of the income id subdiv i a knowledge of the source of the income however is not sufficient to establish actual knowledge id subdiv iii thus the fact that petitioner knew his wife was employed as an accountant at the blood bank does not establish actual knowledge of her embezzlement it is well established that in omitted income cases the spouse’s actual knowledge of the underlying transaction that produced the income is sufficient to preclude relief 282_f3d_326 5th cir aff’g 115_tc_183 this court has interpreted the standard to be an actual and clear awareness of the existence of the omitted item id pincite quoting cheshire v commissioner t c pincite in embezzlement income cases knowledge of the underlying transaction means knowledge of the embezzlement evans v commissioner tcmemo_2010_199 finding that requesting spouse knew or had reason to know of understatement where nonrequesting spouse was being prosecuted for embezzlement when return was signed aff’d 507_fedappx_645 9th cir the return was filed before ms lemmens’ arrest in date as sec_6015 refers to knowledge at the time the return was signed or filed events occurring after the fact are irrelevant petitioner testified that he was not aware of ms lemmens’ embezzlement until the date of her arrest after she was taken into custody the court finds petitioner to be highly credible and accepts his testimony the court finds that petitioner did not have actual knowledge of the embezzlement income at the time the return was filed see hepler v commissioner tcmemo_1990_490 finding taxpayer lacked actual knowledge of spouse’s embezzlement income on the basis of taxpayer’s credible testimony the return was filed after ms lemmens’ conviction the court finds that petitioner did have actual knowledge of the embezzlement income when the return was timely filed in date ms lemmens was arrested in date convicted in date of embezzling dollar_figure and sentenced to incarceration in date and ordered to pay restitution therefore as of the date the return was filed petitioner had actual knowledge of the embezzlement income and that it was not reported on the return as petitioner knew of the understatement when the return was filed he is not entitled to relief under sec_6015 for reason to know the court must now determine whether petitioner had reason to know of the understatement when the return was filed a requesting spouse has reason to know of an understatement if a reasonable person in similar circumstances would have known of the understatement sec_1_6015-2 income_tax regs the standard is not abstract however as the reasonably prudent taxpayer must be placed in the particular circumstances of the requesting spouse 74_f3d_1528 7th cir rev’g tcmemo_1994_241 courts have interpreted the reason-to-know element to encompass two separate types of constructive knowledge 595_f3d_338 6th cir aff’g tcmemo_2009_20 first a spouse may know facts sufficient to give him or her reason to know of an understatement reflected on the return id second even if a spouse does not have reason to know of an understatement the spouse may know facts sufficient to place him or her on notice of a possible understatement giving rise to a duty_of inquiry id citing 18_f3d_1521 11th cir rev’g tcmemo_1991_463 and 887_f2d_959 9th cir put another way if a spouse has reason to know of a possible understatement the spouse incurs a duty_of inquiry resser v commissioner f 3d pincite a spouse has constructive knowledge of an understatement if such a duty arises and it is not discharged id all the facts and circumstances are considered in determining whether a requesting spouse had reason to know of an understatement sec_1_6015-2 income_tax regs 887_f2d_959 a decision predating sec_6015 and the regulations thereunder identified the following factors as relevant the requesting spouse’s level of education the requesting spouse’s involvement in the financial and business activity of the family the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit about the family’s finances price v commissioner f 2d pincite the u s court_of_appeals for the seventh circuit to which this case is appealable absent a stipulation to the contrary has endorsed the price factors when determining whether a spouse had reason to know of an understatement resser v commissioner f 3d pincite generally the same factors are considered when determining whether a spouse had a duty_of inquiry and whether that duty was discharged greer v commissioner f 3d pincite resser v commissioner f 3d pincite regulations under sec_6015 identify six additional nonexhaustive factors that are relevant to the inquiry the nature of the item and the amount of the erroneous item relative to other items the couple’s financial situation the requesting spouse’s educational background and business experience the extent of the requesting spouse’s participation in the activity that resulted in the erroneous item whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question and whether the erroneous item represented a departure from a recurring pattern reflected in prior years’ returns sec_1_6015-2 income_tax regs factors and largely overlap with the price factors laid out above a education petitioner has an associate’s degree and thus has some postsecondary education the cases are clear however that it is financial education not education in general that matters greer v commissioner f 3d pincite citing 112_f3d_1258 5th cir aff’g in part rev’g in part t c memo thus while petitioner has some postsecondary education he does not have formal education in business accounting or finance additionally petitioner’s employment as a machine operator and his home inspection business did not require him to acquire any financial skills thus this factor favors petitioner b involvement in financial affairs ms lemmens was employed as an accountant before her termination and subsequent arrest for embezzlement the record shows that petitioner’s role in the couple’s finances if any was limited although petitioner was active in the operations of the couple’s home inspection business he played no role in managing its finances ms lemmens had superior knowledge in these fields and before her arrest petitioner had trusted her to take care of their financial affairs before ms lemmens’ arrest petitioner’s involvement had consisted of providing his tax information to ms lemmens who then provided that information to a paid preparer who prepared the couple’s returns therefore this factor favors petitioner c lavish or unusual expenditures aside from petitioner’s and ms lemmens’ gambling the embezzled funds did not increase their standard of living or result in any lavish expenditures they did not pay off their mortgage and petitioner continued to drive the same used car in fact certain utilities were disconnected for lack of payment during the years in issue these facts would not have given petitioner reason to know of the embezzlement income or created any duty to inquire petitioner and ms lemmens did however gamble heavily at this time and claimed an itemized_deduction for gambling_losses of dollar_figure for but they also reported dollar_figure of other income--presumably losing almost as much as they won--and reported adjusted_gross_income of dollar_figure for thus though the couple gambled extensively sometimes with their own money and sometimes with gambling winnings the numbers are not unusual in light of their income and ultimate winnings petitioner testified that he would gamble dollar_figure on a slot machine and play any winnings for several hours although he might win or lose thousands of dollars playing the slots petitioner viewed it as having spent only the dollar_figure he initially put in petitioner attributed the availability of funds with which to gamble to their salaries and the success of the home inspection business as petitioner trusted ms lemmens to handle the family finances and had a general knowledge of their income the gambling expenses when compared to the winnings would not have seemed lavish or unusual to a reasonable person in petitioner’s circumstances petitioner testified that aside from the gambling expenses no lavish expenditures were made and that on the basis of his knowledge of their wage and business income the gambling expenses were not out of line given the couple’s available income the court finds petitioner’s testimony on this point credible therefore this factor also favors petitioner d nonrequesting spouse’s evasiveness or deceit petitioner was unaware of ms lemmens’ embezzlement until the day she was arrested in date additionally financial records show that ms lemmens deposited the embezzled funds into the joint account used for her wages and the home inspection business both the business income and the embezzled funds were deposited via checks made out to ms lemmens in amounts indistinguishable from one another ms lemmens also embezzled funds by artificially increasing her paycheck given the constant stream of deposits to and withdrawals from the joint account of business income wages expenses and reimbursements only a detailed review of the financial records would have revealed the embezzlement scheme as petitioner trusted ms lemmens to handle the family’s finances because of her skills as an accountant he had no reason to conduct such a review before her arrest therefore this factor favors petitioner e nature and amount of the item regulations under sec_6015 define an item as that which is required to be separately listed on an individual_income_tax_return or any required attachments items include but are not limited to gross_income deductions credits and basis sec_1_6015-1 income_tax regs an erroneous item is defined as any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual tax_return sec_1_6015-1 income_tax regs respondent determined that embezzlement income of dollar_figure was omitted from the return although that seems like a large amount of money when viewed as a whole it is not a figure that would have been separately listed on a tax_return ms lemmens’ method of embezzlement made the possibility of detection by petitioner remote when each deposit of embezzled funds is viewed as a separate transaction giving rise to a separate item_of_income however the nature and amount of the embezzlement income is not outstanding as ms lemmens embezzled the funds in separate transactions over a several-year period via increased wages and deposits that were virtually indistinguishable from those received by the home inspection business review of the financial statements showing the deposits would not have given petitioner reason to know of the embezzlement income or placed him on notice thereof therefore this factor favors petitioner f requesting spouse’s participation in the activity as addressed above petitioner was unaware of ms lemmens’ embezzlement scheme before her arrest and took no part in it ms lemmens appealed respondent’s determination granting petitioner relief and was briefly a party to this action as an intervenor in ms lemmens’ statement of disagreement with respondent’s preliminary grant of relief she alleged petitioner was aware of her embezzling but took no action because he was personally benefiting from the embezzlement income ms lemmens provided no proof of this allegation however and voluntarily withdrew as intervenor in this case the court gives little weight to ms lemmens’ allegations therefore this factor favors petitioner g departure from prior returns ms lemmens was convicted of embezzling funds from her employer over several years including and respondent determined the embezzled funds were omitted from income for and the only years for which returns were examined thus it appears that income was consistently omitted from their return each year to the extent this factor is relevant it favors petitioner examination of the relevant factors laid out above indicates that petitioner did not know or have reason to know of the understatement attributable to the omitted embezzlement income before date nor do the factors indicate that petitioner had any duty_of inquiry petitioner’s education and career experience do not portray a financially sophisticated individual further he did not control the household finances and did not participate in preparing the return beyond providing his tax information neither petitioner’s lack of participation in the management of the household or business finances nor his lack of examination of financial records were attempts to avoid learning of the embezzlement income rather it was the result of his reliance on his spouse a trained accountant given ms lemmens’ skill as an accountant petitioner’s involvement in only the home inspection business’ operations his general knowledge of the couple’s income and the lack of lavish or unusual expenditures a reasonable person in petitioner’s shoes would not have had reason to know of the embezzlement income omitted from the return similarly any duty_of inquiry that may have existed is met by petitioner’s reliance on ms lemmens’ skills as an accountant therefore the court finds that petitioner did not know or have reason to know of the embezzlement income omitted from the return b sec_6015 for petitioner to receive relief under sec_6015 it must also be determined that taking into account all the facts and circumstances it is inequitable to hold him liable for the portion of the deficiency attributable to the embezzlement income omitted from the return sec_6015 the irs has identified several factors it considers relevant to this inquiry which are laid out in regulations under sec_6015 and guidance issued under sec_6015 see sec_1_6015-2 income_tax regs revproc_2013_34 2013_43_irb_397 the court may consult the factors set forth in the irs guidance when reviewing the commissioner’s denial of relief on equitable grounds but is not bound to follow them see 136_tc_432 minton v commissioner tcmemo_2018_15 at regulations under sec_6015 identify the relevant factors as whether the requesting spouse significantly benefited directly or indirectly from the understatement the nonrequesting spouse has deserted the requesting spouse the spouses are divorced or separated and the requesting spouse received a benefit from the understatement on the joint_return sec_1_6015-2 income_tax regs the regulations also indicate that other factors identified as relevant when considering equitable relief under sec_6015 may be applied sec d income_tax regs to this end the commissioner has identified the following factors as relevant when determining whether it would be inequitable to hold a requesting spouse liable under sec_6015 the current marital status of the spouses whether the requesting spouse would suffer and economic hardship if relief were not granted whether the requesting spouse knew or had reason to know of the understatement whether either spouse has a legal_obligation to pay the outstanding federal_income_tax liability whether the requesting spouse significantly benefited from the understatement whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the years following the years for which relief is sought and whether the requesting spouse was in poor mental or physical health at the time the joint_return was filed revproc_2013_34 sec_4 i r b pincite- significant benefit regulations under sec_6015 define a significant benefit as any benefit in excess of normal support sec_1_6015-2 income_tax regs transfers of property between the spouses may be evidence of a significant benefit id this factor weighs against relief where the requesting spouse receives benefits in excess of normal support revproc_2013_34 sec_4 e i r b at guidance under sec_6015 states that benefits in excess of normal support--including lavish expenditures or increases in the standard of living--are mitigated however where the nonrequesting spouse controlled the household or business finances making this factor neutral revproc_2013_34 sec_4 e where the requesting spouse obtained little or no benefit and the nonrequesting spouse benefited significantly or the nonrequesting spouse benefited to the requesting spouse’s detriment this factor weighs in favor of relief id as discussed above petitioner did not receive any lavish gifts or experience an increase in standard of living as a result of the embezzled income further any benefit petitioner may have obtained is negated by ms lemmens’ control of the household and business finances therefore this factor weighs in favor of relief marital status equity favors relief where the requesting spouse has been abandoned by the nonrequesting spouse or the spouses are no longer married spouses are no longer married if they are divorced legally_separated or have not been members of the same household for a specified period id sec_4 a i r b pincite 8ms lemmens purchased a lawnmower for the family residence that she referred to as a gift the court does not deem the cost of a lawnmower to be a lavish gift especially compared to the other funds she handled this factor is neutral if the spouses have remained married as petitioner and ms lemmens have been divorced since date this factor favors petitioner economic hardship economic hardship exists if satisfaction of the tax_liability in whole or in part would result in the requesting spouse’s being unable to meet his or her reasonable basic living_expenses id sec_403 i r b pincite where the requesting spouse’s income exceed sec_250 of the federal poverty guidelines this factor favors relief if monthly income exceeds reasonable basic living_expenses by dollar_figure or less id at the time of trial petitioner had annual income of dollar_figure exceeding of the federal poverty guidelines and estimated monthly expenses of dollar_figure petitioner testified that his monthly expenses have increased since he reported the dollar_figure estimate in his request for relief but provided no evidence to support his claim petitioner’s estimated expenses however do not account for any payment obligation arising from the or deficiency petitioner testified that he is currently unable to pay all of his monthly expenses and must pick and choose which creditors are paid each month respondent has determined a deficiency of dollar_figure for of which approximately is attributable to the embezzlement income thus denying petitioner relief would result in an increase in his monthly expenses depending on the payment arrangement to which petitioner and respondent agreed while it is possible that denying petitioner relief would result in monthly payments that would cause his monthly expenses to exceed his monthly income without more information the result is unclear therefore this factor is neutral knowledge as the court determined above that petitioner did not know or have reason to know of the embezzlement income omitted from the return this factor favors petitioner legal_obligation this factor favors relief where the nonrequesting spouse has the sole obligation to pay an outstanding federal tax_liability under a binding divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite this factor weighs against relief where the requesting spouse has the sole obligation for that tax_liability under the agreement and is neutral where both spouses have an obligation to pay the outstanding liability under the agreement as petitioner’ sec_2015 divorce decree states that he and ms lemmens are each liable for one-half of the and federal tax_liabilities this factor is neutral compliance respondent concedes that petitioner is currently in compliance with his federal_income_tax obligations therefore this factor favors petitioner health this factor may weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the returns in issue were filed or at the time the request for relief was made id sec_4 g i r b pincite revproc_2013_34 sec_4 g states that the irs will consider the nature extent and duration of the requesting spouse’s condition including the ongoing economic impact of the illness petitioner is a disabled veteran who suffers from ptsd petitioner testified that the cumulative effect of ms lemmens’ arrest the ensuing audit and bankruptcy and his subsequent divorce caused him to have a mental breakdown that resulted in the loss of his job since that time petitioner has held four jobs and moved three times while dealing with his mental health problems these difficulties have had a significant economic impact petitioner testified that 9the court notes the unfortunate timing of petitioner’s signing the agreement after respondent’s preliminary determination granting relief but before respondent’s final_determination denying relief see supra p he currently participates in a ptsd treatment program at a veterans hospital and is finally beginning to recover from these events because petitioner was currently undergoing treatment at the time of trial the court finds that his mental health problems are ongoing therefore this factor favors relief all of the factors considered either weigh in favor of relief or are neutral significantly petitioner did not know or have reason to know of the omitted income and did not obtain a significant benefit from the income after considering all the facts and circumstances the court finds that it would be inequitable to hold petitioner liable for the portions of the deficiency and the accuracy-related_penalty attributable to the omitted embezzlement income therefore petitioner is entitled to relief from joint_and_several_liability under sec_6015 for ii relief under sec_6015 the court must now determine whether petitioner is entitled to relief under sec_6015 for dollar_figure sec_6015 provides that a requesting spouse may 10because the court finds that petitioner had actual knowledge of the embezzlement income omitted from the return petitioner is eligible for relief only under sec_6015 sec_6015 provides that relief is unavailable under sec_6015 for any portion of a deficiency the secretary demonstrates the requesting spouse had actual knowledge of at the time he or she signed the return because the court has found that petitioner had actual knowledge of continued be granted relief if under procedures prescribed by the secretary taking into account all the fact and circumstances it is inequitable to hold the requesting spouse liable for the deficiency or a portion thereof the factors the irs considers relevant when making this determination were explained above and are not repeated heredollar_figure again the court may consult these factors when reviewing the commissioner’s denial of relief on equitable grounds but is not bound to follow them the court’s determination ultimately turns on an evaluation of all the facts and circumstances see pullins v commissioner t c pincite 132_tc_203 as stated supra p for all of the factors either favor petitioner or are neutral for the analysis of each factor produces the same result except for the knowledge factor petitioner became aware of ms lemmens’ embezzlement scheme in date at the time of her arrest he became aware of the total continued embezzlement income omitted from the return relief under sec_6015 is unavailable further because the court has determined petitioner is not entitled to relief under sec_6015 and c it may determine whether petitioner is entitled to relief under sec_6015 see sec_6015 11in making its determination the irs considers three factors that if met will result in a streamlined determination granting relief see revproc_2013_34 sec_4 2013_43_irb_397 it also considered these same factors when determining whether equitable relief is appropriate under revproc_2013_34 sec_4 i r b pincite so they are not addressed separately amount of embezzlement income in date when ms lemmens was sentenced and ordered to pay restitution of over dollar_figure petitioner had actual knowledge of the understatement of embezzlement income when the return was filed in date additionally while for previous years ms lemmons had provided the couple’s tax information to the paid preparer petitioner provided his and ms lemmens’ tax information to the paid preparer to prepare the return he chose not to inform the paid preparer of the embezzlement income for although the other factors for equitable relief either favor petitioner or are neutral petitioner’s knowledge of the embezzlement income and his involvement in preparing the return weigh too heavily against him to allow relief after considering all of the facts and circumstances the court finds that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for iii conclusion the court finds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the amount of the liability attributable to the embezzlement income for the court also finds that petitioner is not entitled to relief for the court has considered all the other arguments of the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
